Citation Nr: 1136277	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-33 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976 and from January 1987 to August 2003.  The Veteran was found incompetent for VA purposes, that is, to handle disbursement of funds, in December 2004.  The Appellant was appointed the Veteran's spouse payee.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Appellant requested a Board personal hearing in November 2008.  Because the Appellant withdrew the request for a personal hearing in December 2008, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

In an October 2004 rating decision, the RO denied presumptive service connection for cardiovascular signs as due to a qualifying chronic disability (CQD)/ undiagnosed illness (UI).  The Veteran was properly notified of the October 2004 rating decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

The Appellant, as spouse payee for the Veteran, who has been determined to be incompetent to handle disbursement of funds, filed the current claim for service connection for CAD (claimed as small right coronary artery) in December 2005.  Because the Appellant is alleging direct service connection for CAD, and pursuant to the current claim has not alleged presumptive service connection as due to a CQD/UI, the current issue on appeal is a claim for direct service connection and is not a claim to reopen service connection for cardiovascular signs under the presumptive theory as due to a CQD/UI.  

FINDINGS OF FACT

1.  The Veteran did not sustain a heart injury or disease in service.

2.  CAD symptoms were not chronic in service.

3.  CAD symptoms have not been continuous since service separation.

4.  CAD did not manifest to a compensable degree within one year of service separation.

5.  The Veteran does not have a current disability of CAD.


CONCLUSION OF LAW

The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely VCAA notice letter in January 2006, the RO provided notice to the Appellant regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran applied for Social Security Administration (SSA) disability benefits.  The claims file includes a copy of a SSA questionnaire reporting the disabilities the Veteran is seeking compensation for.  The Veteran reported back problems, knee problems, sleep apnea, and memory loss; however, the Veteran did not report CAD or any CAD symptoms.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  Indeed, under these circumstances, it appears that further development would serve no apparent useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination reports, post-service VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as CAD, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for CAD

The Appellant and Veteran contend that CAD began in 1997 in service.  Pursuant to the VA claim, the Appellant and Veteran have also reported that CAD symptoms have been continuous since service separation. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a heart injury or disease in service and that CAD symptoms were not chronic in service.  Service treatment records are negative for any complaints or treatment for CAD.  The evidence in this case includes a November 1987 service treatment record where the Veteran reported chest pains and shortness of breath.  The service examiner opined that everything was normal and found no physical deformities.  An 
April 1990 service periodic examination report reflected a normal heart and vascular system.  A March 1995 service radiologic examination report reflected a normal chest X-ray.  An April 1995 service periodic examination report reflected a normal heart and vascular system.  In the April 1995 service periodic examination "Report of Medical History," the Veteran specifically denied having any heart trouble or pain in the chest.  

In a May 1996 service treatment record, the service examiner opined that there was no evidence of CAD.  A November 1997 service radiologic examination report reflected a normal chest radiograph.  A November 1997 service electrocardiogram (ECG) reported a normal sinus rhythm.  A November 1997 service periodic examination reported a normal heart and vascular system.  A September 2001 service treatment record reported no indication of cardiac ischemia.  A 
January 2003 service treatment record reported normal cardiovascular system.  A February 2003 service treatment record reported normal cardiovascular system.  

The clinical evaluation at the February 2003 service separation examination found a normal heart and vascular system.  In the February 2003 service separation examination "Report of Medical History," the Veteran specifically denied any chest pains or heart problems.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a heart disorder have not been continuous since service separation in August 2003.  Following service separation in August 2003, the evidence of record shows no diagnosis or treatment for CAD until April 2007, while there is affirmative evidence showing that the Veteran was examined and found after service to have a normal heart and cardiovascular system.  In addition to the affirmative evidence of a normal cardiovascular system after service, the absence of post-service findings, diagnosis, or treatment until April 2007 is another factor that tends to weigh against a finding of either CAD in service or continuous CAD symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The affirmative evidence of a normal heart and cardiovascular system  includes various post-service VA outpatient treatment entries.  An October 2003 VA treatment record reported normal cardiovascular system.  In a December 2003 VA medical examination, the ECG showed a normal sinus rhythm.  The VA examiner diagnosed a normal heart and opined that there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  A December 2004 VA treatment record reported normal cardiovascular system.  A January 2005 VA treatment record reported normal cardiovascular system.  A March 2005 VA treatment record reported a normal heart.  An April 2005 VA treatment record reported normal cardiovascular system.  

A December 2005 VA treatment record reported that that there was no angiographic evidence of heart disease.  In a September 2006 VA treatment record, the Veteran reported no history of CAD.  In a March 2007 VA treatment record, the Veteran reported chest pain; however, the VA examiner reported normal cardiovascular system.  

A March 2007 VA treatment record reported no chest pain and no ischemia.  In an April 2007 VA treatment record, the VA examiner diagnosed minimal non-obstructive CAD.  An October 2007 VA treatment record reported normal cardiovascular system.  A December 2007 VA treatment record reported a normal heart.  A February 2008 VA treatment record reported normal cardiovascular system.  A July 2008 VA treatment record reported normal cardiovascular system.  In an August 2008 VA treatment record, the Veteran reported chest pains; the VA examiner reported normal cardiovascular system.  A September 2008 VA treatment record reported a normal heart.  

With regard to the Veteran's and Appellant's assertions that CAD began in service and that CAD symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of CAD symptoms, the recent report of continuous symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Appellant's statements as to chronic CAD symptoms in service and continuous CAD symptoms after service are not credible because they are outweighed by other, more contemporaneous lay and medical evidence of record, including multiple post-service histories and clinical findings.

The Board also finds that the weight of the evidence demonstrates that CAD did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no CAD symptoms during the one year period after service, and no diagnosis or findings of CAD of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).  The evidence shows the first assessment of CAD in 2007.  For these reasons, the Board finds that CAD did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for CAD are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board further finds that, based upon the weight of the evidence, the Veteran does not have a current disability of CAD.  In an April 2007 VA treatment record, the VA examiner diagnosed minimal non-obstructive CAD.  VA treatment records from October 2007 to September 2008 reported normal cardiovascular system.  

In July 2010, on VA examination, the Veteran reported chest pains.  The VA examiner found no evidence of congestive heart failure and no acute cardiopulmonary process.  The VA examiner diagnosed CAD; however, the VA examiner did not opine on whether the current CAD was related to service.  In a July 2011 VA addendum opinion, the VA examiner diagnosed normal coronary arteries.  The VA examiner opined that the Veteran presented symptoms that were initially thought to be CAD, but upon further and extensive testing, which was unremarkable as to the presence of a cardiac pathology, the CAD diagnosis was ultimately dropped as there was no evidence to support it.  The diagnosis was changed to "atypical chest pain," which more accurately reflected the non-cardiac nature of the Veteran's symptoms.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

The July 2011 VA addendum opinion, which weighs against the Veteran's claim, is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

Regarding the Appellant's statements as to whether the Veteran has a current diagnosis of CAD, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, diagnosing CAD involves a complex medical etiological question because all internal and complex disease processes are diagnosed primarily on clinical findings or comprehensive testing.  

The Appellant is competent to relate symptoms that she observed the Veteran experience at any time, but is not competent to opine on whether the Veteran has a current diagnosis of CAD, because such opinion requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a heart injury or disease in service, did not experience CAD symptoms during service, has not experienced continuous CAD symptomatology since service, and does not currently have diagnosed CAD.  For these reasons, service connection 

for CAD must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for CAD, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for CAD is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


